Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any             Sep 24 2014, 11:00 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                          ATTORNEY FOR APPELLEE:

JOHN M. CHRIST                                   GREGORY F. ZOELLER
Indianapolis, Indiana                            Attorney General of Indiana

                                                 FRANCES BARROW
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                    COURT OF APPEALS OF INDIANA

IN RE: THE SUPPORT OF V. B. and S.B.,            )
                                                 )
JEFFERY A. ROACH,                                )
                                                 )
       Appellant-Petitioner,                     )
                                                 )
              vs.                                )        No. 49A02-1401-JP-44
                                                 )
VICKY LYNN BISHOP,                               )
                                                 )
       Appellee-Respondent.                      )


                        APPEAL FROM THE MARION CIRCUIT COURT
                            The Honorable Louis F. Rosenberg, Judge
                          The Honorable Marcia Ferree, Commissioner
                                   Cause No. PT83005769


                                     September 24, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                              STATEMENT OF THE CASE

       Appellant-Petitioner, Jeffery Allen Roach (Father), appeals the trial court’s Order

which denied his request to eliminate his child support arrearage.

       We affirm.

                                          ISSUE

       Father raises one issue on appeal, which we restate as: Whether the trial court

abused its discretion by ordering Father to pay his child support arrearage.

                           FACTS AND PROCEDURAL HISTORY

       Through a paternity action commenced in 1983, Father was declared to be the

biological father of V.B., born August 21, 1979, and S.B, born January 30, 1983.

Consequently, the trial court ordered Father to pay $25 per week in child support. On

September 10, 1999, the trial court determined V.B. emancipated as of August 21, 1997,

and set Father’s child support arrearage at $37,985. Thereafter, on March 31, 2000, in

the course of a compliance hearing, the trial court ordered child support for S.B. abated

because the minor child had been living with the maternal grandmother since she was

five years old. As a result, the trial court closed the contempt citation. No child support

has been charged to Father since this hearing.

       In 2011, Roach’s driver’s license was suspended and his tax refund intercepted.

On November 3, 2011, Father filed his motion for abatement of child support, arguing

that the abatement order issued on March 31, 2000 eliminated not only future child

support but also the delinquent child support. Following a hearing on October 2, 2012,




                                             2
the trial court denied his motion. On November 5, 2012, Father filed a motion to

reconsider, which was denied by the trial court after a hearing.

       Father now appeals. Additional facts will be provided as necessary.

                             DISCUSSION AND DECISION

       Father contends that the trial court’s order issued on March 31, 2000 not only

abated any future child support owed for S.B. but also voided his child support arrearage,

set by order of September 10, 1999.

       Here, the trial court entered hand-written findings of fact and conclusions of law.

Therefore, we apply a two-tiered standard of review: first, we determine whether the

evidence supports the findings, and second, we determine whether the findings support

the judgment. Dedek v. Dedek, 851 N.E.2d 1048, 1050 (Ind. Ct. App. 2006). We disturb

the judgment only where there is no evidence supporting the findings or the findings fail

to support the judgment. Id. The challenger must establish that the trial court’s findings

are clearly erroneous. Id. Findings are clearly erroneous when a review of the record

leaves us firmly convinced that a mistake has been made. Id. However, we do not defer

to conclusions of law, and a judgment is clearly erroneous if it relies on an incorrect legal

standard. Id.

       Initially, we note that Father’s argument relates to the interpretation of the trial

court’s March 31, 2000 order that abated his child support. He now contends that this

order not only eliminated his future child support but also the child support arrearage set

by order of September 10, 1999. Father never appealed either of these orders. If Father

perceived either of these order to be ambiguous, he should have appealed the order within


                                             3
thirty days of its entry. See Ind. Appellate R. 9(A). Father failed to so, therefore he has

waived his argument for our review.

       Waiver notwithstanding, we will address Father’s contention on its merits. It has

long been established in Indiana that once child support arrearages have accrued, a court

may not retroactively reduce or eliminate such obligations. Whited v. Whited, 859 N.E.2d
657, 661 (Ind. 2007). However, retroactive modification is permitted when: (1) the

parties have agreed to and carried out an alternative method of payment which

substantially complies with the spirit of the decree, or (2) the obligated parent takes the

child into his or her home, assumes custody, provides necessities, and exercises parental

control for such a period of time that a permanent change of custody is exercised.

Neither of these exceptions comes into play here.

       Accordingly, even though the trial court could abate Father’s future child support

obligations with respect to S.B., Father’s child support arrearage had been established

and can no longer be modified. The trial court properly rejected Father’s attempt to

impermissibly abate delinquent child support.

                                      CONCLUSION

       Based on the foregoing, we conclude that the trial court did not abuse its discretion

by denying Father’s request to eliminate his child support arrearage.

       Affirmed.

MATHIAS, J. concurs

CRONE, J. concurs in result without opinion




                                             4